                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

King Oil Field Services, LLP,         )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Poseidon Concepts, Inc.,              )       Case No. 4:13-cv-001
                                      )
               Defendant.             )

       On April 16, 2013, the defendant, Poseidon Concepts, Inc., filed a “Notice of Bankruptcy

and Notice of Temporary Restraining Order” advising of proceedings that it had several of its

affiliates had initiated in the Court of Queen’s Bench of Alberta, Calgary Division, Canada, and in

the United States Bankruptcy Court for the District of Colorado. Consequently, on April 17, 2013,

the court issued an order staying the above-entitled action.

       At the court's behest, the parties filed a Joint Status Report on January 30, 2017, in which

they advised: (1) bankruptcy cases initiated in the Court of Queen’s Bench of Alberta, Calgary

Division, Canada, and in the United States Bankruptcy Court for the District of Colorado are open

and active; and (2) they were discussing relation of the claims in the above-entitled action.

Approximately 32 months have since passed. Accordingly, the parties shall file another Joint Status

Report by November 1, 2019, advising this court of the status of Canadian and Colorado

proceedings and otherwise advising how they wish to proceed in the above-entitled action.

       IT IS SO ORDERED.

       Dated this 1st day of October, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
